DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claimed no domestic or foreign priority.

Response to Amendment
This office action is in response to the amendments submitted on 06/20/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein no claims have been amended.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1-3,5-7,8-9,12-13,15-17 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Sayed et al. (US 20150286751 A1), (hereinafter Sayed) in view of  EBE et al  ( US 20200166428 A1) (hereinafter EBE) and further in view of Ullidtz et al. (US 20120010828 Al) (hereinafter Ullidtz) and further in view of  Swacil et al. (US 10,604199 B1) (hereinafter Swacil).
Regarding claim 1, Sayed teaches receiving a plurality of strain values (Para [0043], “€0 is considered as the strain in absence of traffic, which will be the lowest strain measured by the sensor, and will be the reference strain in the presence of dead load only. The highest strain measured by the sensor within the monitoring period=€ max”) from a plurality of sensors (Para[0125], “further comprising strain sensors /gauges positioned at measurement locations”) attached to an asset (Para[0042], line 3-4, “bridge deck slab (i.e. asset) divided by the distance, y, from the bottom beam fiber where the sensor is mounted (i.e. attached) to the neutral axis of the section”) configured to carry a load ( Fig 2, block 11); 
monitoring a strain profile of the asset based on the plurality of strain values (Para [0039], “The strain effect (i.e. strain profile), E, is measured using a strain sensor over a period of, for example, 1 day for a 30-m simple span. However, other time periods could be used”. According to Para [0043], multiple strain values collected with no load to max load also creates the profile);
receiving additional information about the asset (Fig 2, block 12, “structural configuration”); 
monitoring a load rating factor (Para[0003], line4-6, “Load rating for existing structures is reviewed regularly and updated based on the observed condition of the superstructure”) based on the additional information and the strain profile ( Fig 2, block -12- “additional information” , According to Para [0038], “As a first non-limiting example of the application of the invention for the superstructure load rating, a setup similar to FIG. 1 is considered where strain is measured at the point of maximum positive moment of the superstructure”. Para [0070] also discusses calculation of “live load” based on strain and stress sensor data.);
monitoring an equivalent damage factor based on the load rating factor (Para [0070], line 1-5, “The deformation effect (i.e. equivalent damage factor), A, and the live load effect (LL) are measured using displacement gauges and a combination of stress and strain sensors from which load can be derived, respectively.” Fig 7 presents relation between load rating and deformation (i.e. equivalent damage))
Sayed is silent with regards to

receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold),
monitoring an equivalent accumulated damage factor based on the load rating factor (non-teaching part bold)
calculating a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
EBE teaches 
monitoring an equivalent accumulated damage factor based on the load rating factor (Para[0008], “Moreover, to achieve the above-mentioned object, according to an aspect of the present invention, a road damage calculation method reflecting one aspect of the present invention includes (a) detecting a load applied to a road from a vehicle on the road; (b) calculating road damage from the detected load (i.e. Load factor); and (c) accumulating the calculated road damage to calculate accumulated road damage.”)
calculating a remaining life prediction for the asset based on the equivalent accumulated damage factor (Fig 8, step S3 and S4. S3- “accumulated road (i.e. asset) damage” and S4- Calculate road life”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include accumulate road damage and life prediction as taught by EBE in view of Sayed for identifying the asset damage based on load factor. Therefore, this technique of using cumulative damage calculation to predict asset life will facilitate the overall degree of damage in efficient manner (EBE, Para [0005])
The combination of Sayed and EBE is silent with regards to receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold), calculating a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
	Ullidtz teaches calculating a remaining life prediction for the asset based on the strain profile.  and the equivalent accumulated damage factor (Abstract, line 1-8, “This information is then utilized to determine more than deflection and according to the present invention is utilized to determine critical strain parameters that can be applied to predict bearing capacity, rutting and roughness (i.e. damage of asset) characteristics of pavements (i.e. asset). Abstract, line 12-14, “The collected data can be used to determine vertical compressive strain and horizontal tensile strain (i.e. strain profile), which can be more valuable for the prediction of remaining life time (i.e. remaining life of asset) and recommendations for repair and maintenance.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include strain profile information for life prediction as taught by Ullidtz in view of EBE and Sayed for proper life prediction of asset. Therefore, this technique of using strain to forecast remaining life will facilitate reliable forecasting considering the real damage condition of assets due to loading related strain.
The combination of Sayed, EBE, and Ullidtz is silent with regards to receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold),
	Swacil teaches receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (COL 4, line 1-3, “The sensing portions 110 (i.e. sensors) may be removably or permanently adhered (i.e. permanently attached) to the fleet asset (e.g., the container 10) to detect damage thereto.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load as taught by Swacil in view of Sayed, EBE and Ullidtz for getting damage data from secured position. Therefore, this technique of permanent attachment of sensors will facilitate efficient data acquisition from exact same location for every iteration and make the data more reliable.
Regarding claim 2, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 1.
	Sayed further teaches further comprising determining potential damage accumulation based on the strain profile (Para [0023], “Available live load carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed superstructure element or deformation of the substructure (i.e. potential damage accumulation).” Also based on Para [0070], line 1-4, “The déformation effect (i.e. potential damage accumulation), A, and the live load effect (LL) are measured using displacement gauges and a combination of stress and strain sensors from which load can be derived”).
	EBE teaches and wherein calculating the remaining life prediction for the asset (Fig 1, block 35) comprises calculating a remaining life prediction for the asset based on the potential damage accumulation and the equivalent accumulated damage factor (Fig 1, block 32-potential road damage, 33-accumulated road damage). 
 
Regarding claim 3, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 2.
	Sayed further teaches further comprising monitoring one or more metrics comprising an estimation of stress under a typical load, an average daily damage, and a predicted traffic load, and wherein the potential damage accumulation is based on the one or more metrics (Para [0023], “Available live load (typical load) carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed (i.e. one of the metric) superstructure element or deformation of the substructure (i.e. potential damage accumulation.”) 
  
Regarding claim 5, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 1.
	Sayed further teaches wherein the additional information comprises one or more of asset design standards, asset specifications, and locations of the plurality of sensors (Para [0019], “Deformation and force measurements are strategically taken at critical locations on the bridge deck, beams/ girders, and the pier or bent substructure components where the live loads significantly affect these components. Specific locations for instrumentation (i.e. sensor locations) are dependent on structure configuration (i.e. additional information) and results of initial analysis.”

Regarding claim 6, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 1.
	Sayed further teaches wherein receiving the plurality of strain values comprises continuously receiving the plurality of strain values (Para [0021], “Monitoring can be continuous, intermittent, or short term.”) 
Regarding Claim 8, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 1.
	Sayed further teaches wherein the asset comprises one or more of a road, a bridge, a runway, a port wharf, a cable structure, and a rail structure (Para [0004], line 1-5, “The load rating process according to the invention analyzes both the superstructure and the substructure of a bridge using modeling and calculations alone or in combination with operational measurements obtained from limited field instrumentation.”)
Regarding claim 9, Sayed teaches sensors disposed on an asset (Para [0042], line 3-4, “bridge deck slab (i.e. asset) divided by the distance, y, from the bottom beam fiber where the sensor is mounted (i.e. attached) to the neutral axis of the section”) configured to carry a load (Fig 2, block 11), the sensors configured to measure a strain values of the asset for a sample of traffic loading events caused by objects of unknown weight  (Para[0043], “ᵋ0 is considered as the strain in absence of traffic, which will be the lowest strain measured by the sensor, and will be the reference strain in the presence of dead load only. The highest strain measured by the sensor within the monitoring period=ᵋ max”. According to Para [0082], the comparable vehicle weight is determined. That means it was unknown weight object); 
A processor configured to:
receive a plurality of strain values from a plurality of sensors(Para[0125], “further comprising strain sensors /gauges positioned at measurement locations”)  attached to an asset (Para[0042], line 3-4, “bridge deck slab (i.e. asset) divided by the distance, y, from the bottom beam fiber where the sensor is mounted (i.e. attached) to the neutral axis of the section”) configured to carry a load ( Fig 2, block 11); 
monitor a strain profile of the asset based on the plurality of strain values (Para [0039], “The strain effect (i.e. strain profile), E, is measured using a strain sensor over a period of, for example, 1 day for a 30-m simple span. However, other time periods could be used”. According to Para [0043], multiple strain values collected with no load to max load also creates the profile);
 receive additional information about the asset (Fig 2, block 12, “structural configuration”); 
monitor a load rating factor (Para[0003], line4-6, “Load rating for existing structures is reviewed regularly and updated based on the observed condition of the superstructure”) based on the additional information and the strain profile ( Fig 2, block -12- “additional information”, According to Para [0038], “As a first non-limiting example of the application of the invention for the superstructure load rating, a setup similar to FIG. 1 is considered where strain is measured at the point of maximum positive moment of the superstructure”. Para [0070] also discusses calculation of “live load” based on strain and stress sensor data.);
 monitor an equivalent damage factor based on the load rating (Para [0070], line 1-5, “The deformation effect (i.e. equivalent damage factor), A, and the live load effect (LL) are measured using displacement gauges and a combination of stress and strain sensors from which load can be derived, respectively.” Fig 7 presents relation between load rating and deformation (i.e. equivalent damage))
Sayed is silent with regards to
receive a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold);
monitor an equivalent accumulated damage factor based on the load rating factor (non-teaching part bold)
calculate a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
EBE teaches 
monitor an equivalent accumulated damage factor based on the load rating factor (Para[0008], “Moreover, to achieve the above-mentioned object, according to an aspect of the present invention, a road damage calculation method reflecting one aspect of the present invention includes (a) detecting a load applied to a road from a vehicle on the road; (b) calculating road damage from the detected load (i.e. Load factor); and (c) accumulating the calculated road damage to calculate accumulated road damage.”)
calculate a remaining life prediction for the asset based on the equivalent accumulated damage factor (Fig 8, step S3 and S4. S3- “accumulated road (i.e. asset) damage” and S4- Calculate road life”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include accumulate road damage and life prediction as taught by EBE in view of Sayed for identifying the asset damage based on load factor. Therefore, this technique of using cumulative damage calculation to predict asset life will facilitate the overall degree of damage in efficient manner (EBE, Para [0005])
Sayed and EBE are silent with regards to 
receive a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold);
Calculate a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
	Ullidtz teaches calculate a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor (Abstract, line 1-8, “This information is then utilized to determine more than deflection and according to the present invention is utilized to determine critical strain parameters that can be applied to predict bearing capacity, rutting and roughness (i.e. damage of asset) characteristics of pavements (i.e. asset). Abstract, line 12-14, “The collected data can be used to determine vertical compressive strain and horizontal tensile strain (i.e. strain profile), which can be more valuable for the prediction of remaining life time (i.e. remaining life of asset) and recommendations for repair and maintenance.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include strain profile information for life prediction as taught by Ullidtz in view of EBE and Sayed for proper life prediction of asset. Therefore, this technique of using strain to forecast remaining life will facilitate reliable forecasting considering the real damage condition of assets due to loading related strain.
	The combination of Sayed, EBE, and Ullidtz is silent with regards to 
Receive a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold),
	Swacil teaches receive a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (COL 4, line 1-3, “The sensing portions 110 (i.e. sensors) may be removably or permanently adhered (i.e. permanently attached) to the fleet asset (e.g., the container 10) to detect damage thereto.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include receive a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load as taught by Swacil in view of Sayed, EBE and Ullidtz in view of EBE for getting damage data from secured position. Therefore, this technique of permanent attachment of sensors will facilitate efficient data acquisition from exact same location for every iteration and make the data more reliable.

Regarding claim 12, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	Sayed further teaches further comprising monitoring potential damage accumulation based on the strain profile (Para [0023], “Available live load carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed superstructure element or deformation of the substructure (i.e. potential damage accumulation).” Also based on Para [0070], line 1-4, “The déformation effect (i.e. potential damage accumulation), A, and the live load effect (LL) are measured using displacement gauges and a combination of stress and strain sensors from which load can be derived”).
	EBE teaches and wherein calculating the remaining life prediction for the asset (Fig 1, block 35) comprises calculating a remaining life prediction for the asset based on the potential damage accumulation and the equivalent accumulated damage factor (Fig 1, block 32-potential road damage, 33-accumulated road damage).  

Regarding claim 13, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 12.
	Sayed further teaches further comprising monitoring one or more metrics comprising an estimation of stress under a typical load, an average daily damage, and a predicted traffic load, and wherein the potential damage accumulation is based on the one or more metrics (Para [0023], “Available live load (typical load)carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed (i.e. one of the metric) superstructure element or deformation of the substructure (i.e. potential damage accumulation.”) .  
Regarding claim 15, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	Sayed further teaches wherein the additional information comprises one or more of asset design standards, asset specifications, and locations of the plurality of sensors (Para [0019], “Deformation and force measurements are strategically taken at critical locations on the bridge deck, beams/ girders, and the pier or bent substructure components where the live loads significantly affect these components. Specific locations for instrumentation (i.e. sensor locations) are dependent on structure configuration (i.e. additional information) and results of initial analysis.”
Regarding claim 16, the combination of Sayed, EBE, Ullidtz, and Swacil teaches limitations of claim 9.
	Sayed further teaches wherein receiving the plurality of strain values comprises continuously receiving the plurality of strain values (Para [0021], “Monitoring can be continuous, intermittent, or short term.”)  
Regarding Claim 18 the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	Sayed further teaches wherein the asset comprises one or more of a road, a bridge, a runway, a port wharf, a cable structure, and a rail structure (Para [0004], line 1-5, “The load rating process according to the invention analyzes both the superstructure and the substructure of a bridge using modeling and calculations alone or in combination with operational measurements obtained from limited field instrumentation.”).
Regarding Claim 19 the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	Sayed further teaches wherein the objects comprise one or more of vehicles, pedestrians, planes, boats, cable cars, ski lifts, and train cars (Para [0011], “FIG. 6 shows schematic curves of the substructure load rating (pile settlement versus percent live load) for various design vehicle types illustrating the use of maximum truck traffic in the substructure load rating”.
Regarding Claim 20, Sayed teaches receiving a plurality of strain values (Para [0043], “ᵋ0 is considered as the strain in absence of traffic, which will be the lowest strain measured by the sensor, and will be the reference strain in the presence of dead load only. The highest strain measured by the sensor within the monitoring period=ᵋ max”) from a plurality of sensors (Para[0125], “further comprising strain sensors /gauges positioned at measurement locations”) attached to an asset (Para[0042], line 3-4, “bridge deck slab (i.e. asset) divided by the distance, y, from the bottom beam fiber where the sensor is mounted (i.e. attached) to the neutral axis of the section”) configured to carry a load ( Fig 2, block 11); 
monitoring a strain profile of the asset based on the plurality of strain values (Para [0039], “The strain effect (i.e. strain profile), E, is measured using a strain sensor over a period of, for example, 1 day for a 30-m simple span. However, other time periods could be used”. According to Para [0043], multiple strain values collected with no load to max load also creates the profile);
receiving additional information about the asset (Fig 2, block 12, “structural configuration”); 
monitoring a load rating factor (Para[0003], line4-6, “Load rating for existing structures is reviewed regularly and updated based on the observed condition of the superstructure”) based on the additional information and the strain profile ( Fig 2, block -12- “additional information” , According to Para [0038], “As a first non-limiting example of the application of the invention for the superstructure load rating, a setup similar to FIG. 1 is considered where strain is measured at the point of maximum positive moment of the superstructure”. Para [0070] also discusses calculation of “live load” based on strain and stress sensor data.);
monitoring an equivalent damage factor based on the load rating factor (Para [0070], line 1-5, “The deformation effect (i.e. equivalent damage factor), A, and the live load effect (LL) are measured using displacement gauges and a combination of stress and strain sensors from which load can be derived, respectively.” Fig 7 presents relation between load rating and deformation (i.e. equivalent damage)).
	Sayed is silent with regards to receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold), monitoring an equivalent accumulated damage factor based on the load rating factor (non-teaching part bold) calculating a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
EBE teaches monitoring an equivalent accumulated damage factor based on the load rating factor (Para[0008], “Moreover, to achieve the above-mentioned object, according to an aspect of the present invention, a road damage calculation method reflecting one aspect of the present invention includes (a) detecting a load applied to a road from a vehicle on the road; (b) calculating road damage from the detected load (i.e. Load factor); and (c) accumulating the calculated road damage to calculate accumulated road damage.”) calculating a remaining life prediction for the asset based on the equivalent accumulated damage factor (Fig 8, step S3 and S4. S3- “accumulated road (i.e. asset) damage” and S4- Calculate road life”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include accumulate road damage and life prediction as taught by EBE in view of Sayed for identifying the asset damage based on load factor. Therefore, this technique of using cumulative damage calculation to predict asset life will facilitate the overall degree of damage in efficient manner (EBE, Para [0005])
Sayed and EBE are silent with regards to 
receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold),
calculating a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor.  
Ullidtz teaches calculating a remaining life prediction for the asset based on the strain profile and the equivalent accumulated damage factor (Abstract, line 1-8, “This information is then utilized to determine more than deflection and according to the present invention is utilized to determine critical strain parameters that can be applied to predict bearing capacity, rutting and roughness (i.e. damage of asset) characteristics of pavements (i.e. asset). Abstract, line 12-14, “The collected data can be used to determine vertical compressive strain and horizontal tensile strain (i.e. strain profile), which can be more valuable for the prediction of remaining life time (i.e. remaining life of asset) and recommendations for repair and maintenance.”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include strain profile information for life prediction as taught by Ullidtz in view of EBE and Sayed for proper life prediction of asset. Therefore, this technique of using strain to forecast remaining life will facilitate reliable forecasting considering the real damage condition of assets due to loading related strain.
	The combination of Sayed, EBE, and Ullidtz is silent with regards to receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (Non-teaching part bold),
	Swacil teaches receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load (COL 4, line 1-3, “The sensing portions 110 (i.e. sensors) may be removably or permanently adhered (i.e. permanently attached) to the fleet asset (e.g., the container 10) to detect damage thereto.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include receiving a plurality of strain values from a plurality of sensors permanently attached to an asset configured to carry a load as taught by Swacil in view of Sayed, EBE and Ullidtz in view of EBE for getting damage data from secured position. Therefore, this technique of permanent attachment of sensors will facilitate efficient data acquisition from exact same location for every iteration and make the data more reliable.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Sayed in view of EBE further in view of Ullidtz further in view of Swacil and further in view of Hong et al. (US 6640647B1) (hereinafter Hong).
Regarding claim 10, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	The combination is silent with regards to wherein the sensors are optical sensors.  
	Hong teaches wherein the sensors are optical sensors (COL1, line 1-5, “The present invention relates to a sensor system for sensing a security or a breakage of large structures such as a bridge, a building, or an atomic power plant, and the like, more particularly, to a fiber optic sensor system for sensing strain of the structures which allows the strain of the 1 structures to be sensed precisely in real time”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the sensors are optical sensors as taught by Hong in view of Sayed, EBE and Ullidtz for the purpose of using a smaller number of sensor to capture the strain value Therefore, this technique of using optical sensor will enhance sophisticated measurement and a smaller number of sensors (COL 1, line 18-30).
Regarding claim 11, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 9.
	The combination is silent with regards to wherein the sensors are fiber Bragg grating (FBG) sensors.
	Hong teaches wherein the sensors are fiber Bragg grating (FBG) sensors (Abstract, line 1-5, “Disclosed is a fiber optic sensor system for sensing strain of the structure by using a wavelength swept fiber laser as a light source and using a fiber Bragg grating sensor as a fiber optic sensor, comprising: a reference fiber Bragg grating sensor, a fiber Bragg grating sensor array being branched from the reference fiber Bragg grating sensor through a coupler;”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the sensors are fiber Bragg grating (FBG) sensors as taught by Hong in view of Sayed, EBE, Ullidtz and Swacil for the purpose of using less number of sensor to capture the strain value Therefore, this technique of using optical sensor will enhance sophisticated measurement and less number of sensors (COL 1, line 18-30).

Claims 4 and 14   are rejected under 35 U.S.C. 103 as being unpatentable over  Sayed  view of EBE further in view of Ullidtz and further view of Swacil    and further in view of Sundermeyer et al. (US 20060243055 A1)
 Regarding claim 4, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 2.
	Sayed further teaches wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress (Para [0023], “Available live load (typical load) carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed superstructure element or deformation of the substructure (i.e. potential damage accumulation.”).  
	The combination is silent with regards to further comprising receiving a stress-life curve of the asset, and wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress- life curve (Non-teaching part in bold).
	Sundermeyer teaches further comprising receiving a stress-life curve of the asset, and wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress- life curve (Para [0097], line 1-7, “For example, to determine the fatigue (i.e. damage) life of a component, a stress-life curve may be used for the welded joints, while a stress-life curve with Goodman mean stress correction may be used for other remaining structures associated with a component. In addition, separate strain-life curves may be used as desired for certain locations, such as a strain-life curve with Morrow mean stress calculation.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using stress life curve for damage prediction as taught by Sundermeyer in view of Sayed, EBE, Ullidtz, and Swacil for proper estimation of damage using stress life curve. Therefore, this technique of using stress life curve for damage estimation will facilitate to get a proper idea and relation of effect of stress in damage of structure and expected life from that.

Regarding claim 14, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 12.
	Sayed further teaches wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress (Para [0023], “Available live load (typical load) carrying capacity' of the structure is then determined for the superstructure and the substructure as the load in excess of dead load that results in the prescribed level of response, such as an overstressed superstructure element or deformation of the substructure (i.e. potential damage accumulation”).  
	The combination is silent with regards to further comprising receiving a stress-life curve of the asset, and wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress- life curve (Non-teaching part in bold).
	Sundermeyer teaches  further comprising receiving a stress-life curve of the asset, and wherein monitoring the potential damage accumulation comprises monitoring the potential damage accumulation based on the stress- life curve (Para [0097], line 1-7, “For example, to determine the fatigue (i.e. damage) life of a component, a stress-life curve may be used for the welded joints, while a stress-life curve with Goodman mean stress correction may be used for other remaining structures associated with a component. In addition, separate strain-life curves may be used as desired for certain locations, such as a strain-life curve with Morrow mean stress calculation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using stress life curve for damage prediction as taught by Sundermeyer in view of Sayed, EBE, Ullidtz, and Swacil for proper estimation of damage using stress life curve. Therefore, this technique of using stress life curve for damage estimation will facilitate to get a proper idea and relation of effect of stress in damage of structure and expected life from that.

 Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Sayed in view of EBE in view of Ullidtz and further in view of Swacil and further in view of Maresca Jr. et al. (US 9766175 B1) (hereinafter Maresca).
Regarding claim 7 and 17, the combination of Sayed, EBE, Ullidtz, and Swacil teaches the limitations of claim 1 and 9 respectively.
	Sayed further teaches determining whether the load rating factor is less than a predetermined threshold (Abstract, “For bridges over waterways which are susceptible to scour, the load carrying capacity of the substructure may be reduced by scour. These bridges must be evaluated for reduced load rating and/or posting limits. The measurements are then used to verify and refine predictions to arrive at a substructure load rating which is usable with the superstructure load rating to define a safe load carrying capacity (i.e. predetermined threshold is the “posting limits”. When less than this limit it is in safe carrying capacity  ); if it is determined that the load rating value is less than the predetermined threshold, recommend one or more of inspection and rehabilitation of the asset (Para[0028], “ A combined analytical (numerical methods or empirical calculations) and measured load rating for the superstructure and substructure in a single process that can be done via short-term, intermittent, or long-term monitoring schemes is a major advancement in load rating for bridges”); 
	The combination is silent with regards to and if it is determined that the load rating value is not less than the threshold, calculate the remaining life prediction for the asset.
	Maresca teaches and if it is determined that the load rating value is not less than the threshold, calculate the remaining life prediction for the asset (Para [0019] and [0023], “life expectancy probability” and threshold exceed).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the load rating value is not less than the threshold, calculate the remaining life prediction for the asset as taught by Maresca in view of Sayed as modified by EBE, Ullidtz and Swacil, since this is applied to the threshold evaluation of Sayed. Therefore, this technique would facilitate the overall prediction for a true maintenance situation more efficient.

Response to Arguments
Applicant's arguments filed on 06/20/2022 have been fully considered
	
With regards to the arguments related to “103 Rejection”, the arguments are not persuasive. Examiner’s response is given as below.
Applicant further argues in page 7 – “This ratio is computed using instrumentation/monitoring in block 17, and is not based on the superstructure configuration 12. Notwithstanding the processes in blocks 19 and 20, the ratio of applied load to rating vehicle load according to Sayed is computed using only the instrumentation/monitoring in block 17. Respectfully, it has not been shown that Sayed teaches monitoring a load rating factor based on both additional information and a strain profile.”
	Examiner respectfully disagree for following reasons:
Fig 1 clearly shows block 12- i.e. additional information is part of Numerical Model of superstructure 20 process flow. According to Para [ 0017] – “FIG. 2 is a flow chart of the proposed load rating process. As shown, applied load whether known or inferred from load history 11 along with details of the superstructure configuration 12 is used to perform an initial superstructure analysis 15. Similarly, the substructure configuration 13 along with geotechnical information 14 is used to perform an initial substructure analysis 16. This is followed by instrumentation and monitoring 17, and determination of the ratio of applied loading to that produced by the rating vehicle 18. The previous analysis is then refined 19 based on the results of the instrumentation/monitoring program. Numerical methods or empirical calculations 20 are used to derive the superstructure load rating or rating factors 22.” Also, according to Para [0038], “As a first non-limiting example of the application of the invention for the superstructure load rating, a setup similar to FIG. 1 is considered where strain is measured at the point of maximum positive moment of the superstructure”. Thus, both additional information and strain profile are used for load rating measurement. According to the claim language there is no restriction at which level -beginning, middle or end the “additional information” must be part of the calculation. So, examiner has used broadest reasonable interpretation.
Applicant further argues in page 8 – “Moreover, neither road damage nor accumulated road damage calculated as taught in Ebe uses a load rating factor based on both a strain profile and additional information. Notably, Ebe wholly fails to use the term "strain" in its disclosure.
	Examiner respectfully disagree for following reasons:
Primary art Sayed already teaching load factor calculation using strain. EBE is another secondary prior art combined with Sayed to teach the accumulated road damage by load i.e. strain. EBE does not call this as “strain” but “wheel load” is same parameter as “strain”.
Applicant requested to provide evidence for wheel load and strain. Please check NPL – “Bosch, Robbert. "Investigating influences on the strain–axle load relationship in asphalt pavement using Finite Element Modelling." Student Undergraduate Research E-journal! 5 (2019): 1-4 (Year: 2019)” page 2-3 for wheel load and strain relationship.
Applicant further argues in page 8 – “Respectfully, Ullidtz does not disclose details of calculating a remaining life prediction of the pavement.”
	Examiner respectfully disagree for following reasons:
	 Ullidtz teaches in abstract – “The present invention directed to rolling weight deflectometers having sensors to measure pavement deflection (i.e. additional information), and to provide test data to determine the subgrade modulus and equivalent thickness of pavements (i.e. additional information). This information is then utilized to determine more than deflection and according to the present invention is utilized to determine critical strain parameters that can be applied to predict bearing capacity, rutting and roughness characteristics of pavements. This invention enhances the value of pavement testing while at the same time allowing for testing systems having fast moving wheel loads. The collected data (i.e. strain and the above-mentioned additional information) can be used to determine vertical compressive strain and horizontal tensile strain, which can be more valuable for the prediction of remaining life time and recommendations for repair and maintenance.”
Thus, based on above discussion the arguments are not persuasive. So, rejection is maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Froom et al. (US 2013/0261876 A1) – This art teaches novel system for nondestructive inspection of airplanes.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/12/2022